RESCRIPT
CAPOTOSTO, J.
In an action for
negligence- the jury returned a verdict for the -plaintiff in the sum ol $1200 against the defendant Ethier. The defendant moves for a new .trial. The main claim advanced by ithe de-fence in support of this motion is that the damages are excessive.
The plaintiff was in the automobile of her father, Joseph Dube, at the time of the accident. The general situation as found by this Court in the case of the father (See Rescript in re Joseph Dube vs. H. Ethier & Bonin Spinning Co., No. 66665) exists in the case of the -daughter.
The defendant says .that this award of $1200 is excessive. The young lady, although sustaining no serious visible injuries at the time of the collision, claims to have been severely shaken and somewhat bruised, whoh in turn brought about a dizziness, nervousness and a disturbance of her menstrual functions. Her actual loss of time from her employment as a mill hand, where she was earning $19.15 a week, was under 10 weeks' or a total loss of wages of less than $200-. $1000' was apparently given by the jury for her past suffering, present and future physical -condition. This allowance-*31is' liberal and more -than this Court would have allowed had it been its duty to assess the damages in the first instance. What is due compensation flor any disturbance lof the menstrual functions is a matter of considerable question. A severe shock, resulting 'in any appreciable’ impairment of this necessary physical condition of womanhood, should he adequately compensated. Such an injury, attendant as it is with grave possibilities, admits even of liberality, if -the consideration shown does not exceed the bounds of propriety. While the jury in this instance went further than the Court, or perhaps another jury, might, this Court can not say that the damages are. so excessive as to he unjust.
For Plaintiff: 'John R-. Higgins.
For Defendant: R. T. Bamefield.
Motion for new trial denied...